IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


SHERMAN COLEMAN,                       No. 235 WAL 2015

                    Petitioner
                                       Petition for Allowance of Appeal from the
                                       Order of the Superior Court
              v.


SCI-ALBION,

                    Respondent


                                   ORDER



PER CURIAM

      AND NOW, this 21st day of September, 2015, the Petition for Allowance of

Appeal is DENIED.